DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data of constraints in the environment around a subject vehicle and measuring the influence of said constraints. 
Claims 1, 15, and 18 recite a method, system, and computer-readable medium for gathering data related to constraints in the environment of a vehicle’s motion plan. This is a generic mental process towards an abstract idea of a mental process for gathering obstacle data.
The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of generating data related to a vehicles plan of motion. This judicial exception is not integrated into a practical application because the independent claim is directed to an abstract idea with additional generic elements, one or more “computing devices”. Accordingly, these additional elements do not integrate the abstract idea of data collection into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a “computing device, cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, and 15-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONG et al. U.S. Pub. No. 2018/0024553 (“KONG”).
Regarding claim 1
receiving, by a computing system comprising one or more computing devices, data indicating a motion plan, of an autonomous vehicle through an environment,  based at least in part on a plurality of different constraints of the environment; (see at least [0025] "Navigation unit or system 205 is to determine a driving path for the autonomous vehicle." [0018] "Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.")
and determining, by the computing system and for each constraint of the plurality of different constraints, a measure of an influence of the constraint on the motion plan (see at least [0026] "Collision avoidance unit or system is to identify, evaluate , and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle...")

Regarding claim 3 as best understood, KONG discloses the computer-implemented method of claim 1, wherein:
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 (e. g . , obstacles, objects, nearby vehicles).")
the plurality of different constraints comprise the plurality of different objects; and (see at least [0024] "The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.")
measure of an influence of an object of the plurality of different objects on the motion plan (see at least [0026] "identify , evaluate , and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")

Regarding claim 4 as best understood, KONG discloses the computer-implemented method of claim 3, wherein the plurality of different objects comprises one or more vehicles, cyclists, motorcyclists, or pedestrians (see at least [0024] "The objects can include traffic signals, road way, boundaries, other vehicles, pedestrians, and/or obstacles, etc.")

Regarding claim 5 as best understood, KONG discloses the computer-implemented method of claim 1, wherein:
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 ( e . g . , obstacles, objects, nearby vehicles).")
the plurality of different constraints comprise a plurality of different actions the autonomous vehicle is instructed to take with respect to the plurality of different objects; and (see at least [0026] "For example, collision avoidance system 206 may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in the control system to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc.")
determining the measure of the influence of the constraint comprises determining the measure of an influence of an action of the plurality of different actions on the motion plan (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential 

Regarding claim 6 as best understood, KONG discloses the computer-implemented method of claim 5, wherein the plurality of different actions instruct the autonomous vehicle to one or more of pass an object of the plurality of different objects, maintain a position relative to an object of the plurality of different objects, maintain a distance between the autonomous vehicle and an object of the plurality of different objects, avoid an object of the plurality of different objects, or yield to an object of the plurality of different objects (see at least [0026] "For example, collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in the control system to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc.")

Regarding claim 9 as best understood, KONG discloses the computer-implemented method of claim 1,
wherein determining the measure of the influence of the constraint comprises determining, based at least in part on (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")
data utilized in one or more of generating, determining, or selecting the motion plan, the measure of the influence of the constraint (see at least [0018] "Such an autonomous vehicle can include a sensor system having one or more sensors that are 

Regarding claim 15 as best understood, KONG discloses a system comprising: one or more processors; and a memory storing instructions that when executed by the one or more processors cause the system to perform operations comprising:
receiving data indicating a motion plan of an autonomous vehicle through an environment, the motion plan being based at least in part on a plurality of different constraints of the environment, and the motion plan comprising a trajectory of the autonomous vehicle through the environment comprising a plurality of different points; (see at least [0018] "Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.")
and for each point of the plurality of different points, determining, for each constraint of the plurality of different constraints, a measure of an influence of the constraint on the motion plan at the point (see at least [0026] "identify , evaluate , and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")

Regarding claim 16
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles)."
the plurality of different constraints comprise the plurality of different objects; (see at least [0024] "The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.")
determining the measure of the influence of the constraint comprises determining a measure of an influence of an object of the plurality of different objects on the motion plan at the point (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, collision avoidance system 206 may effect changes in the navigation of the autonomous vehicle...")

Regarding claim 17 as best understood, KONG discloses the system of claim 15, wherein:
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 (e .g., obstacles, objects, nearby vehicles)."
the plurality of different constraints comprise a plurality of different actions the autonomous vehicle is instructed to take with respect to the plurality of different objects; and
determining the measure of the influence of the constraint comprises determining a measure of an influence of an action of the plurality of different actions on the motion 

Regarding claim 18 as best understood, KONG discloses one or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising, for each autonomous vehicle of a plurality of different autonomous vehicles belonging to a fleet of autonomous vehicles:
receiving, from the autonomous vehicle, data indicating a motion plan, of the autonomous vehicle through an environment, based at least in part on a plurality of different constraints of the environment; and (see at least [0018] "Such an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates.")
determining, for each constraint of the plurality of different constraints, a measure of an influence of the constraint on the motion plan of the autonomous vehicle (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, collision avoidance system 206 may effect changes in the navigation of the autonomous vehicle...")

Regarding claim 19
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles).")
the plurality of different constraints comprise the plurality of different objects; and (see [0024] "The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.")
determining the measure of the influence of the constraint comprises determining a measure of an influence of an object of the plurality of different objects on the motion plan of the autonomous vehicle (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, collision avoidance system 206 may effect changes in the navigation of the autonomous vehicle...")

Regarding claim 20 as best understood, KONG discloses one or more non-transitory computer-readable media of claim 18, wherein:
the environment comprises a plurality of different objects; (see at least [0030] "local environment data detected or sensed by sensor system 115 ( e . g . , obstacles, objects, nearby vehicles).")
the plurality of different constraints comprise a plurality of different actions the autonomous vehicle is instructed to take with respect to the plurality of different objects; and (see at least [0026] "For example, collision avoidance system 206 may effect changes in the navigation of the autonomous vehicle by operating one or more 
determining the measure of the influence of the constraint comprises determining a measure of an influence of an action of the plurality of different actions on the motion plan of the autonomous vehicle (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KONG in view of Foster et al. U.S. Pub. No. 20170192431 (“Foster”).
Regarding claim 2 as best understood, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to include generating an interface indicating the measure of the influence of the constraint on the motion plan. 

Thus, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Foster teaches the method to include generating an interface indicating the measure of the influence of the constraint on the motion plan. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Foster and include generating an interface indicating the measure of the influence of the constraint on the motion plan. Doing so allows for measuring the obstacles in the subject vehicle environment more efficiently.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KONG in view of Iagnemma et al. U.S. Pub. No. 2017/0356751 (“Iagnemma”).
Regarding claim 7 as best understood, KONG discloses the computer-implemented method of claim 1, wherein: determining the measure of the influence of the constraint comprises determining a measure of an influence of a function of the plurality of different functions on the motion plan (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")
KONG fails to explicitly disclose the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan. However, Iagnemma teaches the motion plan is one or more of generated, determined, or selected based at least in part on its cost; the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan; and (see at least [007] "Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors.")
Thus, KONG discloses a method for analyzing the motion of a vehicle. Iagnemma teaches the method wherein the motion plan is one or more of generated, determined, or selected based at least in part on its cost and the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Iagnemma and include the motion plan is one or more of generated, determined, or selected based at least in part on its cost and the plurality of different constraints comprise a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KONG in view of Chao et al. U.S. Pub. No. 2006/0116816 (“Chao”).
Regarding claim 8 as best understood, KONG discloses the computer-implemented method of claim 1, wherein: determining the measure of the influence of the constraint comprises determining, for each point of the plurality of different points, a measure of an influence of the constraint at the point (see at least [0026] "identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.")
KONG fails to explicitly disclose the motion plan to include a trajectory of the vehicle with various points. However, Chao teaches the motion plan comprises a trajectory of the autonomous vehicle comprising a plurality of different points; and (see at least [FIG. 2A - B] AND [0014] “illustrates the multiple-route navigation technique disclosed in a previous embodiment of the present invention.”)

    PNG
    media_image1.png
    487
    680
    media_image1.png
    Greyscale

Fig. 1: Fig. 2A – B from Chao Reference
Thus, KONG discloses a method for analyzing the motion of a vehicle. Chao teaches the motion plan comprises a trajectory of the autonomous vehicle comprising a plurality of different points.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Chao wherein the motion plan comprises a trajectory of the autonomous vehicle comprising a plurality of different points Doing so allows the method to define the vehicle's motion plan through a trajectory mapped by a number of points.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KONG, as applied to claim 9, and further in view of Bonar et al. U.S. Pub. No. 2010/0124196 (“Bonar”).
Regarding claim 10 as best understood, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to measure of the influence of the constraint comprises replicating at least a portion of the data.
However, Bonar teaches the computer-implemented method of claim 9, wherein determining the measure of the influence of the constraint comprises replicating at least a portion of the data utilized in one or more of generating, determining, or selecting the motion plan (see at least [0181] “Only the data contained in the node is necessary to determine the uniqueness of a node, or whether it has been superseded by a new version, not the method of transferring it to the device. If one node was sent over Wi-Fi, while another copy of the same node was sent through SMS or over a Bluetooth link, the node ID and version information are still present and are used to determine whether the nodes are duplicates or which supersedes the other if they have identical node IDs. Switching communication paths does not interfere with moving data items between devices and detecting duplicate transmissions.”)
Thus, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Bonar teaches the method to measure of the influence of the constraint comprises replicating at least a portion of the data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Bonar to measure of the influence of the constraint comprises replicating at least a portion of the data. Doing so allows for accurate and efficient constraint or obstacle information gathering. 

Regarding claim 11 as best understood, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to measure of the influence of the constraint comprises deterministically recovering, based at least in part on replication of the at least a portion of the data.
However, Bonar teaches the computer-implemented method of claim 10, wherein determining the measure of the influence of the constraint comprises deterministically recovering, based at least in part on replication of the at least a portion of the data utilized in one or more of generating, determining, or selecting the motion plan, a contribution of the constraint to the motion plan (see at least [0171] “If there is now a complete message, either because a complete message was received or because all segments of a larger message have now been received (8030), the Protocol Manager removes any transmission modifications that were made by the sending Protocol Manager, such as encoding of problematic data bytes, compression, encryption, or others, and recovers the original data block (8040). This data block is passed to the Dispatch Manager for further non-communication path-dependent processing, and the process terminates.”)  
Thus, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Bonar teaches the method to measure of the influence of the constraint comprises deterministically recovering, based at least in part on replication of the at least a portion of the data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Bonar to measure of the influence of the constraint comprises replicating at least . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KONG in view of Okamura et al. JP 2011059857 (“Okamura”).
Regarding claim 12 as best understood, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to include generating an interface indicating the measure of the influence of the constraint on the motion plan.
However, Okamura teaches the computer-implemented method of claim 1, comprising generating, by the computing system and for display by a computing device, an interface indicating, for each constraint of the plurality of different constraints, the measure of the influence of the constraint on the motion plan (see at least [0018] "According to this configuration, the display unit preferentially incorporates and displays in the bird's eye image around the host vehicle an image of an object having a high possibility of contact with the host vehicle. For this reason, the calculation load of the apparatus can be efficiently reduced.")
Thus, KONG discloses a method for analyzing the motion of a vehicle. Okamura teaches generating an interface indicating the measure of the influence of the constraint on the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Okamura for generating an interface indicating the measure of the influence of 

Regarding claim 13 as best understood, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to include generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
However, Okamura teaches the computer-implemented method of claim 12, wherein generating the interface comprises generating an interface depicting a scene of the environment comprising a plurality of different elements associated with the plurality of different constraints (see at least [0021] "Further, the present invention displays a captured image around the host vehicle as a bird's-eye image around the host vehicle, and displays the image of the object at a position corresponding to the distance from the host vehicle to the object around the host vehicle in the bird's-eye view image.")
Thus, KONG discloses a method for analyzing the motion of a vehicle. Okamura teaches generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Okamura for generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KONG in view of Okamura as applied to claim 12 above, and further in view of Chao.
Regarding claim 14 as best understood, KONG in view of Okamura discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. KONG fails to explicitly disclose the method to include generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
However, Chao teaches the computer-implemented method of claim 12, wherein: the motion plan comprises a trajectory of the autonomous vehicle through the environment; and generating the interface comprises generating an interface depicting the trajectory (see at least [0055] “FIG. 6A is a schematic diagram of yet another exemplary trajectory map shown at 600 and having a trajectory 605 taken by the user of a client, say 104b, in FIGS. 1A-1B. As illustrated, the map shown at 600 may include an origin 602 of the user and a nominal route 604, where the user may be guided by the autonomous guidance system to a recovery point 606. FIG. 6B shows a visual display 610 that may be presented on the display monitor of the client when the user passes through a point D1 on the trajectory 605, where the display 610 is similar to the display 518 in FIG. 5B. In FIG. 6B, it is assumed the distance 608 is smaller than the pseudo-navigation threshold. However, if the distance 608 is greater than the pseudo-navigation threshold, the ADI system may be triggered and present a display similar to the display 346 in FIG. 3B prior to presentation of the display 610.”)
Thus, KONG in view of Okamura discloses a method for analyzing the motion of a vehicle, and generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Chao teaches the motion plan comprises a trajectory of the autonomous vehicle through the environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668